


C.H. ROBINSON 2013 PERFORMANCE SHARE PROGRAM FOR OFFICERS


C.H. Robinson Worldwide, Inc. (the “Company”) is permitted under the terms of
its 2013 Equity Incentive Plan (the “Plan”) to issue its shares and other
derivative securities to employees at various times and in various forms. The
Company’s Compensation Committee has approved a 2013 Performance Share Program
for Officers (the “Program”) pursuant to which performance share awards (the
“Awards”) will be made to designated officers of the Company. Each such Award
will be subject to the terms of a participant-specific award notice (a
“Notice”), the general terms of the Program as contained in this Program
Outline, and the terms of the Plan. Unless the context clearly indicates
otherwise, any capitalized term used but not defined in this Program Outline
will have the meaning set forth in the Plan as it currently exists or as it is
amended in the future.


Program Outline


1.
Each participant in the Program will be granted a number of performance shares
as specified in the applicable Notice on the Grant Date specified in the Notice,
and the performance shares will be credited to the participant’s account
maintained by the Company. Each performance share that vests represents the
right to receive one share of the Company’s common stock on the settlement date
for the Award. Vesting of performance shares will be conditioned upon the
satisfaction of the performance and continued Service conditions described
below.



2.
The Measurement Period for performance shall be January 1 through December 31 of
each calendar/fiscal year during the years _______. Beginning on December 31,
____, and on each December 31 thereafter through December 31, _____, a portion
of the Award will vest, but only if and only to the extent that the Company’s
Vesting Indicator (“VI”) is greater than zero for the respective year, as
determined by the Compensation Committee, and the applicable Service conditions
set forth below are satisfied. The VI is defined as the sum of 10 percentage
points plus the percentage increase (or decrease) in Company diluted net income
per share for the applicable Measurement Period over the prior year rounded to
two decimal places. For purposes of calculating the VI for any year during the
Measurement Period, the growth for a year is the percentage the current year’s
EPS exceeds the greater of the previous year’s diluted net income per share or
the diluted net income per share for ____. That sum, in turn, is rounded to the
nearest whole percentage.



Example
 
Prior Year
Current Year
Percentage Increase
Diluted net income per share
$2.00
$2.19
9.50%
Add: 10 Percentage Points
 
 
19.50%
Rounded to the Nearest Whole Percentage
 
 
 VI=20.00%



3.
In determining how many performance shares subject to an Award are vested with
respect to each Measurement Period, the VI is multiplied by the total number of
performance shares subject to the Award, with the result then rounded to the
nearest whole performance share.



Example
 
 
 
 
 
 
 
Grant of 1,000 Performance Shares
 
Year 1
 
Year 2
 
Year 3
 
VI:
 
20%
 
12%
 
26%
 
Rounded Number of Performance Shares Vested as of Dec. 31:
 
200
 
120
 
260
 



4.
The Compensation Committee’s calculation of VI shall be final, and the
Compensation Committee retains the discretion to eliminate unusual items, if
any, for purposes of calculating the VI for any particular Measurement Period
(including adjustments to the computation of diluted net income per share). To
the extent that any Award is intended to be Performance-Based Compensation, the
Compensation Committee’s exercise of this discretion shall be in accordance with
the requirements of Section 162(m) of the Code.



5.
A participant’s performance shares may vest pursuant to paragraph 2 above with
respect to this award for up to 5 years (and may vest in less than 5 years if
the VI during such time period is sufficiently high enough). Any performance
shares remaining unvested after the calculation of VI for the Measurement Period
ending December 31, ____ will be forfeited and deleted from participant’s
account, and the participant will retain no rights with respect to the forfeited
performance shares.




SHR 19.1
December 2013

--------------------------------------------------------------------------------




6.
Except as otherwise provided in this paragraph and in paragraphs 14 and 15, a
participant’s performance shares will vest upon satisfaction of the performance
condition only while the participant remains a Service Provider. If, prior to
any separation from Service, a participant has executed and continues to adhere
to a Management-Employee (“Key Employee”) Agreement in favor of the Company
which contains a non-competition provision, then such participant’s Award shall
not be terminated and vesting shall continue (to the extent the performance
condition has been satisfied) through the end of two (2) additional Measurement
Periods following the participant’s separation from Service. In addition, if
prior to any separation from Service, a participant has executed and continues
to adhere to a Management-Employee (“Key Employee”) Agreement in favor of the
Company which contains a non-competition provision, and if such participant has
a minimum of five (5) consecutive years of Service at the time of such
separation, then such participant’s Award shall not be terminated and vesting
shall continue (to the extent the performance condition has been satisfied)
through the end of additional Measurement Periods following such separation from
Service according to the following schedule:



Sum of Age in Whole Years and Tenure in Whole Years
 
Additional Years of Potential Vesting
At least 50 and less than 60
 
3 years
At least 60 and less than 70
 
4 years
At least 70 or greater
 
5 years



Age and Tenure are individually rounded up to the nearest whole number and
Tenure is defined as the period of time between a participant’s date of
separation from Service and the participant’s last date of hire (or in the case
of an acquisition, the equivalent last date of hire with the acquired entity).
Under no event, however, will any entitlement to continued vesting under this
paragraph cause the vesting period of any Award to exceed the five (5) year
period specified in paragraph 5.


7.
Notwithstanding the foregoing, participants who embezzle or misappropriate
Company funds or property, or who the Company has determined have failed to
comply with the terms and conditions of any of the following agreements which
they may have executed in favor of the Company: (i) Confidentiality and
Noncompetition Agreement, (ii) Management-Employee Agreement, (iii)
Sales-Employee Agreement, (iv) Data Security Agreement, or (v) any other
agreement containing post-employment restrictions, will automatically forfeit
all Awards, whether vested or unvested, and will retain no rights with respect
to such performance shares.



8.
Unless a participant has elected a different time and form of settlement as
provided in paragraph 17, and except as otherwise provided in paragraphs 14 and
15, shares of the Company’s common stock shall be delivered to a participant in
settlement of vested performance shares in a single lump sum distribution of
shares upon the earlier of (i) two years after the participant’s separation from
Service, or (ii) February 15, ____. If a participant is entitled to continued
vesting of performance shares following a separation from Service as provided in
paragraph 6, shares of Company common stock shall be delivered in settlement of
such additional vested performance shares at the time specified in clause (i) of
the previous sentence to the extent that the shares relate to a Measurement
Period that ended at least 75 days prior to the time specified in clause (i),
and shall be delivered within 75 days of the end of any subsequent Measurement
Period.



9.
Performance shares may not be sold, exchanged, assigned, transferred,
discounted, pledged or otherwise disposed of at any time prior to delivery of
the settlement shares as described herein.



10.
A participant will be entitled to receive payments on the performance shares
credited to the participant’s account, whether vested or unvested, when and if
dividends are declared by the Company’s Board of Directors on the Company’s
common stock, in an amount of cash per performance share equal to the per share
dividend amount payable to common stockholders of the Company. Such payments
will be payable on the next regularly occurring payroll date after the
corresponding dividend payment date. Such payments made before delivery of
shares in settlement of performance shares will be paid through the Company’s
payroll process and treated as compensation income for tax purposes and will be
subject to income and payroll tax withholding by the Company.



11.
In order to comply with all applicable federal, state or local tax laws or
regulations, at the time that shares are delivered to a participant in
settlement of performance shares, the Company will withhold the minimum required
statutory taxes based on the Fair Market Value of the shares at the time of
delivery. In order to satisfy any such tax withholding obligation, the Company
will withhold a portion of the shares otherwise to be delivered with a Fair
Market Value equal to the amount of such taxes.



12.
A performance share Award shall confer no rights of continued Service to any
participant, nor will it interfere in any way with the right of the Company to
terminate such Service at any time. The Company retains all rights to enforce
any other agreement or contract that the Company has with any participant.




SHR 19.1
December 2013    
    

--------------------------------------------------------------------------------




13.
If there shall be any change in the Company’s common stock through merger,
consolidation, reorganization, recapitalization, dividend in the form of stock
(of whatever amount), stock split or other change in the corporate structure of
the Company, appropriate adjustments shall be made in the number of performance
shares that are vested or unvested under an Award as contemplated by Section
12(a) of the Plan.



14.
In the event of a Change in Control (as defined in the Plan after giving effect
to the final sentence of Section 2(f) thereof), the vesting of outstanding
performance shares shall be accelerated and shares in settlement of such vested
performance shares shall be delivered as soon as administratively practical, but
in all events by the date that is 60 days after the date of the Change in
Control.



15.
In the event a participant dies or is determined to be subject to a Disability
while a Service Provider, vesting of outstanding performance shares shall be
accelerated and shares shall be delivered in settlement of such vested
performance shares as soon as administratively practical, but in all events by
the date that is 60 days after the date of the death or Disability.



16.
The Awards are made pursuant to the Plan, a copy of which has been provided to
each participant, and are subject to its terms. The terms of this Program
Outline will be interpreted as to be consistent with the Plan, but if any
provision in this Program Outline is inconsistent with the terms of the Plan,
the terms of the Plan will prevail. By participating in the Company’s 2013
Performance Share Program for Officers, a participant shall be deemed to have
accepted all the conditions of the Plan, the Notice, this Program Outline, and
the terms and conditions of any rules adopted by the Compensation Committee
pursuant to the Plan and shall be fully bound thereby. The documents governing
an Award shall be subject to the choice of law provisions of Section 18(e) of
the Plan. To the extent an Award is subject to Code Section 409A, it shall be
subject to and administered in accordance with Section 18(g) of the Plan,
including subjecting any share delivery or amount payable to a “specified
employee” as the result of a “separation from service” (as those terms are
defined in Code Section 409A) to the six-month payment delay rule described
there. If the six month payment delay rule is applicable, then any shares that
would have otherwise have been delivered during that six-month period will be
delivered upon completion of that six-month period, and any subsequent share
deliveries shall be made as scheduled. Notwithstanding the foregoing, although
the intent is to comply with Code Section 409A, a participant shall be
responsible for all taxes and penalties that could result from a failure to
comply (the Company and its employees shall not be responsible for such taxes
and penalties).



17.
Using the election form that has been provided to each participant, and in
accordance with the terms and conditions contained in that election form, a
participant may elect to receive delivery of shares of Company common stock in
settlement of vested performance shares at such later time or times and in a
lump sum or installments as may be specified in such election form.


SHR 19.1
December 2013    
    